


EXHIBIT 10.31

 

FIRST AMENDMENT TO CHANGE IN CONTROL
SEVERANCE AGREEMENT

 

THIS AGREEMENT (“Agreement”) is made and entered into this 20th day of October,
2008 (the “Effective Date”), by and between INTERLINE BRANDS, INC., a Delaware
corporation (“Company”), and Kenneth D. Sweder (“Executive”).

 

WHEREAS, the Company and the Executive desire to amend the Change in Control
Severance Agreement entered into by, and between the parties, dated as of
April 30, 2007 (the “Change in Control Agreement”).

 

NOW, THEREFORE, in consideration of the premises contained herein and other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Company and Executive agree as follows:

 


1.                                       SECTION 3(A)(II) OF THE CHANGE IN
CONTROL AGREEMENT IS HEREBY AMENDED BY DELETING EACH REFERENCE TO “ONE AND
ONE-HALF (1.5)” AND REPLACING IT WITH “ONE AND THREE-QUARTERS (1.75)”.


 


2.                                       SECTION 3(B) OF THE CHANGE IN CONTROL
AGREEMENT IS HEREBY AMENDED BY DELETING THE REFERENCE TO “EIGHTEEN (18)” AND
REPLACING IT WITH “TWENTY-ONE (21)”.


 


3.                                       SECTION 8(A)(I) OF THE CHANGE IN
CONTROL AGREEMENT IS HEREBY AMENDED TO READ IN ITS ENTIRETY AS FOLLOWS:


 

“(i)                               For a period ending on the expiration of two
years following the termination of Executive’s employment (the “Restricted
Period”), Executive will not directly or indirectly, (A) engage in any business
for Executive’s own account that competes with the business of the Company as of
the date of termination of the Executive’s employment, (B) enter the employ of,
or render any services to, any person engaged in any business that competes with
the business of the Company as of the date of termination of the Executive’s
employment, (C) acquire a financial interest in, or otherwise become actively
involved with, any person engaged in any business that competes with the
business of the Company as of the date of termination of the Executive’s
employment, directly or indirectly, as an individual, partner, shareholder,
officer, director, principal, agent, trustee or consultant, or (D) interfere
with business relationships (whether formed before or after the date of this
Agreement) between the Company or any of its Affiliates that are engaged in a
business similar to the business of the Company as of the date of termination of
the Executive’s employment (the “Company Affiliates”) and customers or suppliers
of the Company or the Company Affiliates.”

 


4.                                       SECTIONS 16 AND 17 OF THE CHANGE IN
CONTROL AGREEMENT ARE HEREBY RENUMBERED AS SECTIONS 17 AND 18.  A NEW SECTION 16
OF THE CHANGE IN CONTROL IS HEREBY ADDED TO READ IN ITS ENTIRETY AS FOLLOWS:

 

--------------------------------------------------------------------------------


 

“16.                           Consent to Jurisdiction.  Except as otherwise
specifically provided herein, Executive and the Company each hereby irrevocably
submits to the exclusive jurisdiction of any state or federal court serving
Duval County, Florida over any dispute arising out of or relating to this
Agreement.”

 


5.                                       EXCEPT AS MODIFIED OR AMENDED HEREIN,
THE CHANGE IN CONTROL AGREEMENT REMAINS IN FULL FORCE AND EFFECT.  NOTHING
CONTAINED HEREIN INVALIDATES OR SHALL IMPAIR OR RELEASE ANY COVENANT, CONDITION
OR STIPULATION IN THE CHANGE IN CONTROL AGREEMENT, AND THE SAME, EXCEPT AS
HEREIN MODIFIED AND AMENDED, SHALL CONTINUE IN FULL FORCE AND EFFECT.


 


6.                                       THIS AGREEMENT MAY BE EXECUTED IN ONE
OR MORE COUNTERPARTS, EACH OF WHICH SHALL CONSTITUTE AN ORIGINAL AND ALL OF
WHICH TAKEN TOGETHER SHALL CONSTITUTE ONE AGREEMENT.  THE PARTIES SPECIFICALLY
AGREE THAT FACSIMILE SIGNATURES ARE ACCEPTABLE AND PERMITTED AND SHALL BE
CONSIDERED ORIGINAL AND AUTHENTIC.  EACH PARTY EXECUTING THIS AGREEMENT
REPRESENTS THAT SUCH PARTY HAS THE FULL AUTHORITY AND LEGAL POWER TO DO SO.


 

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

 

 

 

INTERLINE BRANDS, INC.

 

 

 

 

 

By:

/s/ Michael J. Grebe

 

 

Name:

Michael Grebe

 

 

Title:

Chairman & Chief Executive

 

 

 

Officer

 

 

 

 

 

EXECUTIVE

 

 

 

 

 

By:

/s/ Kenneth D. Sweder

 

 

Name:

Kenneth D. Sweder

 

2

--------------------------------------------------------------------------------
